DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
LAKE, JR., the closest prior art of record, fails to teach wherein the thin film consists essentially of propylene/additive blend, and wherein the crystallization rate in the thin film during processing is less than if the additive had not been blended with the polypropylene. 
LAKE, JR. teaches a process for extruding polypropylene comprising extruding a composition comprising a polypropylene and a second acid scavenger and less than about 10 ppm of a nucleating agent (Abstract). The second composition is extruded forming a second extrudate, wherein the second composition comprises a second polypropylene and a second acid scavenger, wherein the second extrudate contains less than about 10 ppm of a nucleating agent. Preferably, no additional nucleating agent is intentionally added to the second composition at any point during the preparation and extrusion of the second composition [0030, 0031, and 0033]. The second acid scavenger is a potassium stearate [0038]. The first acid scavenger and the second acid scavenger are the same composition [0042]. The first acid scavenger is present in the amount of about 250 ppm to about 2500 ppm [0029]. The extrudate produces BOPP films [0033 and 0044]. LAKE,JR. does not explicitly teach wherein the thin film consists essentially of propylene/additive blend, and wherein the crystallization rate in the thin film during processing is less than if the additive had not been blended with the polypropylene. Therefore, LAKE, JR. fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763